DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 04/20/2022, with respect to the rejection(s) of claims 1-20 has been fully considered but are not deemed persuasive, and the results as followings:
On pages 8-9 of Applicant’s remarks, Applicant argues that the cited references do not teach or suggest the limitations of “monitoring a patient using current behavior data that includes usage patterns of one or more diapers.”
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final ejection mailed on 01/20/2022, the rejection relied upon Barda to discloses the one or more sensors attached to a diaper (Barda: FIG. 1 the one or more sensors102 and the processor 106) wherein the processor in communication with the one or more sensors determines the continence pattern including frequency and repetition of the monitored events (Barda: page 5 lines 6-12, page 15 lines 15-25, page 16 lines 24-page 17 lines 24, page 18 lines 16-24, FIG. 1 and FIG. 3: In a step 306, observation data is used, along with a log of the sensor signals received at the input, to identify patterns in the patent's continence activity. In a step 308 the processor derives automatically, using an algorithm employing another mathematical model, a continence care plan based on the pattern, i.e. frequency and repetition of monitored events).
Therefore, Barda’s teachings read on the above limitations. As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Bang et al. (Bang – US 2009/0322763 A1).

As to claim 1, Brown discloses a method of monitoring a patient, the method comprising:
generating current behavior data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitoring system 120 may be used to identify current activity 108 for user 106. In the illustrative example, activity monitor 122 in activity monitoring system 120 identifies current activity 108 for user 106. Additionally, activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs. Activity monitor 122 generates alert 124 when biometric information 112 is out of desired range 126 for current activity 108);
first comparing the current behavior data to historical behavior data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234); and
based on the first comparing, determining one or more first anomalies of the current behavior data (Brown: [0024], [0027], [0048]-[0050], FIG. 1 and FIG. 5-7: When biometric information 206 is outside of one or more of user-defined thresholds 226, an abnormal condition may be present in which user 204 is in need of assistance. In another example, biometric information 206 for a particular activity may be inconsistent with current activity 208. This inconsistency may not require assistance but may still cause an alert to be generated for user 204).

Brown does not explicitly disclose:
in response to the determined first anomalies, modifying the behavior of the patient;
the current behavior data comprising usage patterns of one or more diapers that is determined from affixing a smart patch to an ankle of the patient and determining a distance between the smart patch and one or more wireless communication devices fixedly attached to the diapers worn by the patient.

However, it has been known in the art of patient care to implement in response to the determined first anomalies, modifying the behavior of the patient, as suggested by Barda, which discloses in response to the determined first anomalies, modifying the behavior of the patient (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment), the current behavior data comprising usage patterns of one or more diapers that is determined from sensors attached to a diaper (Barda: page 5 lines 6-12, page 15 lines 15-25, page 16 lines 24-page 17 lines 24, page 18 lines 16-24, FIG. 1 and FIG. 3: In a step 306, observation data is used, along with a log of the sensor signals received at the input, to identify patterns in the patent's continence activity. In a step 308 the processor derives automatically, using an algorithm employing another mathematical model, a continence care plan based on the pattern, i.e. frequency and repetition of monitored events).
Therefore, in view of teachings by Brown and Barda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown to include in response to the determined first anomalies, modifying the behavior of the patient, the current behavior data comprising usage patterns of one or more diapers that is determined from sensors attached to a diaper, as suggested by Barda. The motivation for this is to inform a care giver a condition of a patient.

The combination of Brown and Barda does not explicitly disclose affixing a smart patch as a sensor device to an ankle of the patient and determining a distance between the smart patch and one or more wireless communication devices fixedly attached to the diapers worn by the patient.
However, it has been known in the art of monitoring conditions of a user to implement affixing a smart patch as a sensor device to an ankle of the patient and determining a distance between the smart patch and one or more wireless communication devices fixedly attached to the diapers worn by the patient, as suggested by Bang, which discloses affixing a smart patch as a sensor device to an ankle of the patient (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position) and determining a distance between the smart patch and one or more wireless communication devices (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter) fixedly attached to the diapers worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).
Therefore, in view of teachings by Brown, Barda, and Bang it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown and Barda, to include affixing a smart patch as a sensor device to an ankle of the patient and determining a distance between the smart patch and one or more wireless communication devices fixedly attached to the diapers worn by the patient, as suggested by Bang. The motivation for this is to implement a known alternative method for detection posture conditions of a user.

As to claim 6, Brown, Barda, and Bang disclose the limitations of claim 1 further comprising the method of claim 1, further comprising notifying a caregiver of the first anomalies (Brown: [0052], [0064], FIG. 1 and FIG. 5-7: in another example, the process may send the alert to an assistance provider selected from a group comprising: a care giver, a medical professional, a doctor, a nurse, or some other suitable entity and Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment).

As to claim 19, Brown,  Barda and Bang discloses all the patient behavioral monitoring system limitations as claimed that mirrors the method of monitoring a patient in claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to monitor a patient, the monitoring comprising:
generating current behavior data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitoring system 120 may be used to identify current activity 108 for user 106. In the illustrative example, activity monitor 122 in activity monitoring system 120 identifies current activity 108 for user 106. Additionally, activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs. Activity monitor 122 generates alert 124 when biometric information 112 is out of desired range 126 for current activity 108);
first comparing the current behavior data to historical behavior data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234);
based on the first comparing, determining one or more first anomalies of the current behavior data (Brown: [0024], [0027], [0048]-[0050], FIG. 1 and FIG. 5-7: When biometric information 206 is outside of one or more of user-defined thresholds 226, an abnormal condition may be present in which user 204 is in need of assistance. In another example, biometric information 206 for a particular activity may be inconsistent with current activity 208. This inconsistency may not require assistance but may still cause an alert to be generated for user 204); and
in response to the determined first anomalies, modifying the behavior of the patient (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment);
the current behavior data comprising usage patterns of one or more diapers that is determined (Barda: page 5 lines 6-12, page 15 lines 15-25, page 16 lines 24-page 17 lines 24, page 18 lines 16-24, FIG. 1 and FIG. 3: In a step 306, observation data is used, along with a log of the sensor signals received at the input, to identify patterns in the patent's continence activity. In a step 308 the processor derives automatically, using an algorithm employing another mathematical model, a continence care plan based on the pattern, i.e. frequency and repetition of monitored events) from affixing a smart patch to an ankle of the patient (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position) and determining a distance between the smart patch and one or more wireless communication devices (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter) fixedly attached to the diapers worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).

Claims 2, 4, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Bang et al. (Bang – US 2009/0322763 A1) and further in view of Tai (Tai – US 2013/0006322 A1).

As to claim 2, Brown, Barda and Bang disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
generating current biometric data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs and Barda: page 5 lines 27-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment);
second comparing the current biometric data to historical biometric data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The processor may execute an algorithm to devise automatically a mathematical model for characterising a wetness event in an absorbent article. Alternatively, the processor executes an algorithm to perform the analysis, where the algorithm applies the sensor signals to a pre-determined mathematical model to characterise a wetness event in an absorbent article by determining e.g. an estimated volume of exudate in a wetness event and/or the nature of exudate in a wetness event ); and
based on the second comparing, determining one or more second anomalies of the current biometric data (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article); and determine the second anomalies (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article).

The combination of Brown, Barda and Bang does not disclose the limitations of the modifying the behavior of the patient further in response to the determined second anomalies.

However, it has been known in the art of monitoring conditions of a user to implement the modifying the behavior of the patient further in response to the determined second anomalies, as suggested by Tai, which discloses the modifying the behavior of the patient further in response to the determined second anomalies (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).
Therefore, in view of teachings by Brown, Barda, Bang and Tai, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown, Barda, and Bang to include the modifying the behavior of the patient further in response to the determined second anomalies, as suggested by Tai. The motivation for this is to determine and provide an appropriate treatment in response to a bladder condition of a user.

As to claim 4, Brown, Barda, Bang and Tai disclose the limitations of claim 2 further comprising the method of claim 2, the biometric data comprising one or more of: temperature, bladder condition, heart rate (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate biometric information 112. As depicted, biometric information 112 is selected from at least one of a heart rate, a blood pressure, a temperature, or other suitable type of information), blood pressure (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: biometric information 206 may include at least one of a heart rate, a blood pressure, a skin temperature, or other suitable type of biometric information), blood oximetry, glucose, spoken words or posture.

As to claim 7, Brown, Barda, Bang and Tai disclose the limitations of claim 4 further comprising the method of claim 4, the biometric data comprising bladder condition, the method further comprising:
the modifying the behavior comprising generating an electrical stimulation from the smart patch (Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices) to modify the patient’s urge to urinate (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).

As to claim 8, Brown, Barda, Bang and Tai disclose the limitations of claim 4 further comprising the method of claim 4, the biometric data comprising posture that is determined from the distance between the smart patch (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position) and the wireless communication device (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter) fixedly attached to the diapers worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).

As to claim 9, Brown, Barda, Bang and Tai  disclose the limitations of claim 7 further comprising the method of claim 7, the smart patch comprising:
a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the patient (Tai: [0028]-[0029], [0031]-[0032], [0042], FIG. 1 and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices);
an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Tai: [0028]-[0029], [0031]-[0032], [0042], FIG. 1 and FIG. 3: Output parameters of the pulse generator 10 can be controlled via a wired interface, but also may be controlled by wireless transmission, which can be carried any suitable wireless protocol, such as radio frequency, IEEE 802.11a/b/g/n, Bluetooth, etc. Thus, an external controller 30 is depicted for communicating with the pulse generator 10); and
electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 1-3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).

As to claim 20, Brown, Barda, Bang and Tai disclose the limitations of claim 19 further comprising the computer-readable medium of claim 19, the monitoring further comprising:
generating current biometric data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs and Barda: page 5 lines 27-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment);
second comparing the current biometric data to historical biometric data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The processor may execute an algorithm to devise automatically a mathematical model for characterising a wetness event in an absorbent article. Alternatively, the processor executes an algorithm to perform the analysis, where the algorithm applies the sensor signals to a pre-determined mathematical model to characterise a wetness event in an absorbent article by determining e.g. an estimated volume of exudate in a wetness event and/or the nature of exudate in a wetness event); and
based on the second comparing, determining one or more second anomalies of the current biometric data (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article);
the modifying the behavior of the patient further in response to the determined second anomalies (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Bang et al. (Bang – US 2009/0322763 A1) and further in view of Lim et al. (Lim – US 2009/0051524 A1).

As to claim 3, Brown, Barda, and Bang disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care.
However, it has been known in the art of monitoring conditions of a user to implement the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care, as suggested by Lim, which discloses the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care (Lim: Abstract, [0033]-[0034], [0039], [0052], and FIG. 1-2: The excretion recognizer 135 recognizes an excretion activity based on a toilet and lever-based activities. The excretion activity is not divided into feces or urine. The excretion recognizer 135 recognizes as the excretion activity from a point in time when the toilet-based activity occurs to a point in time when the lever-based activity starts since the basic activities guarantees the daily activity. Also, when the toilet-based activity occurs but the lever-based activity does not occur, it is considered as the old person tries to relieve nature but does not succeed due to weakening of an urinary function, which is not recognized as the excretion activity).
Therefore, in view of teachings by Brown, Barda, Bang and Lim it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown, Barda, and Bang to include the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care, as suggested by Lim. The motivation for this is to monitor daily activities of a user.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Bang et al. (Bang – US 2009/0322763 A1) and further in view of Bitran et al. (Bitran – US 2018/0144101 A1).

As to claim 5, Brown, Barda, and Bang disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
third comparing the current behavior data to historical behavior data for a population of people comparable to the patient.
However, it has been known in the art of monitoring conditions of a user to implement third comparing the current behavior data to historical behavior data for a population of people comparable to the patient, as suggested by Bitran, which discloses third comparing the current behavior data to historical behavior data for a population of people comparable to the patient (Bitran: [0057]-[0058], [0059]-[0060], and FIG. 4: the method includes comparing recent biometric and activity data to historical biometric and activity data for the user. At 412, the method includes comparing recent biometric and activity data to associated thresholds (e.g., averages or norms for a demographically-similar group of users). At 414, the method includes determining if there are anomalies in the recent biometric and/or activity data. If there are anomalies in the recent data (e.g., “YES” at 414), the method proceeds to 416 to update the list of diagnosis-relevant health information to include information regarding the identified anomalies. If there are no anomalies in the recent data (e.g., “NO” at 416), the method bypasses 416 and returns to continue monitoring health data without updating the list of diagnosis-relevant information).
Therefore, in view of teachings by Brown, Barda, Bang and Bitran, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown, Barda and Bang to include third comparing the current behavior data to historical behavior data for a population of people comparable to the patient, as suggested by Bitran. The motivation for this is to determine a condition of a user based on an outbreak occurring at a location.

As to claim 10, Brown, Barda, Bang, and Bitran discloses all the patient behavioral monitoring system limitations as claimed that mirrors the method of monitoring a patient in claims 1 and 5; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 5, and the details are as followings:
a patient behavioral monitoring system comprising:
a plurality of behavioral monitoring devices (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate biometric information 112. As depicted, biometric information 112 is selected from at least one of a heart rate, a blood pressure, a temperature, or other suitable type of information and Bitran: [0012], [0014], [0021]-[0023], [0025]-[0026], [0031], and FIG. 1 the computing devices 110: A computing device 110 optionally may include one or more sensors configured to collect information relating to one or more measureable parameters, and the collected information may be utilized by one or more machine learning algorithms and/or techniques and/or other suitable computer analysis. As non-limiting examples, a computing device 110 may include and/or be in communication with one or more biometric sensors (e.g., heart rate monitor, blood-sugar monitor, electrodes/galvanic skin response sensor, etc.), microphones, visible-light sensors, ultraviolet sensors, ambient temperature sensors, contact sensor modules, optical sensor module, accelerometers, gyroscope, magnetometers, global positioning system (GPS) receivers, as well as any other applicable sensors) in communication with a network (Bitran: FIG. 1 the network 120);
an analysis system in communication with the behavioral monitoring devices over the network that receives current behavior data for the patient (Bitran: [0057]-[0058], [0059]-[0060], and FIG. 4: the method includes comparing recent biometric and activity data to historical biometric and activity data for the user. At 412, the method includes comparing recent biometric and activity data to associated thresholds (e.g., averages or norms for a demographically-similar group of users). At 414, the method includes determining if there are anomalies in the recent biometric and/or activity data. If there are anomalies in the recent data (e.g., “YES” at 414), the method proceeds to 416 to update the list of diagnosis-relevant health information to include information regarding the identified anomalies. If there are no anomalies in the recent data (e.g., “NO” at 416), the method bypasses 416 and returns to continue monitoring health data without updating the list of diagnosis-relevant information), the analysis system configured for first comparing the current behavior data to historical behavior data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234) and based on the first comparing, determining one or more first anomalies of the current behavior data (Brown: [0024], [0027], [0048]-[0050], FIG. 1 and FIG. 5-7: When biometric information 206 is outside of one or more of user-defined thresholds 226, an abnormal condition may be present in which user 204 is in need of assistance. In another example, biometric information 206 for a particular activity may be inconsistent with current activity 208. This inconsistency may not require assistance but may still cause an alert to be generated for user 204); and
a modification device that, based on the determined anomalies, is configured to modify the behavior of the patient (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment and Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder);
the current behavior data comprising usage patterns of one or more diapers that is determined (Barda: page 5 lines 6-12, page 15 lines 15-25, page 16 lines 24-page 17 lines 24, page 18 lines 16-24, FIG. 1 and FIG. 3: In a step 306, observation data is used, along with a log of the sensor signals received at the input, to identify patterns in the patent's continence activity. In a step 308 the processor derives automatically, using an algorithm employing another mathematical model, a continence care plan based on the pattern, i.e. frequency and repetition of monitored events) from affixing a smart patch to an ankle of the patient (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position and Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices) and determining a distance between the smart patch and one or more wireless communication devices (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter) fixedly attached to the diapers worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1), Bang et al. (Bang – US 2009/0322763 A1) and Bitran et al. (Bitran – US 2018/0144101 A1) and further in view of Lim et al. (Lim – US 2009/0051524 A1).

As to claim 11, Brown, Barda, Bang, Bitran and Lim disclose the limitations of claim 10 further comprising the system of claim 10, the behavioral monitoring devices comprising at least one of: a toilet use monitoring device (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment  and Lim: Abstract, [0033]-[0034], [0039], [0052], and FIG. 1-2: The excretion recognizer 135 recognizes an excretion activity based on a toilet and lever-based activities. The excretion activity is not divided into feces or urine. The excretion recognizer 135 recognizes as the excretion activity from a point in time when the toilet-based activity occurs to a point in time when the lever-based activity starts since the basic activities guarantees the daily activity. Also, when the toilet-based activity occurs but the lever-based activity does not occur, it is considered as the old person tries to relieve nature but does not succeed due to weakening of an urinary function, which is not recognized as the excretion activity), a sink use monitoring device, a bathing frequency monitoring device, a toothbrush use monitoring device or a hair care monitoring device.

As to claim 14, Brown, Barda, Bang, Bitran and Lim disclose the limitations of claim 11 further comprising the system of claim 11, the modification device notifying a caregiver of the patient of the first anomalies (Brown: [0052], [0064], FIG. 1 and FIG. 5-7: in another example, the process may send the alert to an assistance provider selected from a group comprising: a care giver, a medical professional, a doctor, a nurse, or some other suitable entity and Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment).

Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1), Bang et al. (Bang – US 2009/0322763 A1), and Bitran et al. (Bitran – US 2018/0144101 A1) and further in view of Tai (Tai – US 2013/0006322 A1).

As to claim 12, Brown, Barda, Bang, Bitran and Tai disclose the limitations of claim 10 further comprising the system of claim 10, further comprising:
a plurality of biometric data monitoring devices (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate biometric information 112. As depicted, biometric information 112 is selected from at least one of a heart rate, a blood pressure, a temperature, or other suitable type of information and Bitran: [0012], [0014], [0021]-[0023], [0025]-[0026], [0031], and FIG. 1 the computing devices 110: A computing device 110 optionally may include one or more sensors configured to collect information relating to one or more measureable parameters, and the collected information may be utilized by one or more machine learning algorithms and/or techniques and/or other suitable computer analysis. As non-limiting examples, a computing device 110 may include and/or be in communication with one or more biometric sensors (e.g., heart rate monitor, blood-sugar monitor, electrodes/galvanic skin response sensor, etc.), microphones, visible-light sensors, ultraviolet sensors, ambient temperature sensors, contact sensor modules, optical sensor module, accelerometers, gyroscope, magnetometers, global positioning system (GPS) receivers, as well as any other applicable sensors) in communication with the network (Bitran: FIG. 1 the network 120);
the analysis system in communication with the biometric data monitoring devices over the network that receives current biometric data for the patient and further configured for second comparing the current biometric data to historical biometric data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The processor may execute an algorithm to devise automatically a mathematical model for characterising a wetness event in an absorbent article. Alternatively, the processor executes an algorithm to perform the analysis, where the algorithm applies the sensor signals to a pre-determined mathematical model to characterise a wetness event in an absorbent article by determining e.g. an estimated volume of exudate in a wetness event and/or the nature of exudate in a wetness event ) and based on the second comparing, determining one or more second anomalies of the current biometric data (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article); and
the modification device further configured to modify the behavior of the patient in response to the determined second anomalies (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).

As to claim 13, Brown, Barda, Bang, Bitran and Tai disclose the limitations of claim 12 further comprising the system of claim 12, the current biometric data comprising one or more of: temperature, bladder condition, heart rate (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate biometric information 112. As depicted, biometric information 112 is selected from at least one of a heart rate, a blood pressure, a temperature, or other suitable type of information), blood pressure (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: biometric information 206 may include at least one of a heart rate, a blood pressure, a skin temperature, or other suitable type of biometric information), blood oximetry, glucose, spoken words or posture.

As to claim 15, Brown, Barda, Bang, Bitran and Tai disclose the limitations of claim 13 further comprising the system of claim 13, the plurality of biometric data monitoring devices comprising a smart patch affixed to an ankle of the patient (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position and Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices);
the modification device generating an electrical stimulation from the smart patch to modify the patient’s urge to urinate (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).

As to claim 16, Brown, Barda, Bang, Bitran and Tai disclose the limitations of claim 13 further comprising the system of claim 13, the biometric data comprising posture that is determined from the distance between the smart patch (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position) and the wireless communication device (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter) fixedly attached to the diapers worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).

As to claim 17, Brown, Barda, Bang, Bitran and Tai disclose the limitations of claim 15 further comprising the system of claim 15, the smart patch comprising:
a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the patient (Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices);
an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder); and
electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], [0042], and FIG. 1 and FIG. 3: Pulse generator 10 is depicted as having two output channels. Wire leads 12 and 13 are attached to electrodes 14 and 15, which are placed across the metatarsal region of a foot 20. Electrode 15 is shown on the plantar side of the foot while electrode 14 is shown on the plantar side of the foot. Output parameters of the pulse generator 10 can be controlled via a wired interface, but also may be controlled by wireless transmission, which can be carried any suitable wireless protocol, such as radio frequency, IEEE 802.11a/b/g/n, Bluetooth, etc. Thus, an external controller 30 is depicted for communicating with the pulse generator 10).

As to claim 18, Brown, Barda, Bang, Bitran and Tai disclose the limitations of claim 17 further comprising the system of claim 17, the smart patch comprising a processor and a communication device and functioning as a centralized communication hub for the behavioral monitoring devices and the biometric data monitoring devices (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Dusan, US 10,045,708 B2, discloses method of detecting the wearing limb of a wearable electronic device.
Sheu et al., US 2018/0160945 A1, discloses posture sensing apparatus and posture sensing method.
Bishay et al., US 2017/0258358 A1, discloses extended wear electrocardiography and physiological sensor monitor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684